 



Consulting Agreement

 

This consulting agreement (the “Agreement”) is entered into as of July 24, 2017,
by and between One World Cannabis Ltd, an Israeli company with its principal
place of business at 30 Shaham St., Petach-Tikva, Israel (the “Company”), and
Zeas Technolgoy & Science Management Ltd., an Israeli company with its principal
place of business at 34 Harav Friedman, Tel-Aviv, Israel (“Consultant”).

 

Whereas Consultant has the requisite professional expertise, know-how,
experience and skills to provide expert Services to the Company (as defined
below); and

 

Whereas the Company wishes for the Consultant to provide pursuant to the terms
and conditions set forth in this Agreement.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1. Term; Termination.

 

  1.1. The terms of this Agreement are effective as of August 1, 2017 (the
“Effective Date”), and shall continue until terminated in accordance with
Section 1.2 hereunder (such term shall be referred to in this Agreement as the
“Term”).         1.2. Either party may terminate this Agreement for any reason
upon a prior written notice of 60 days, to the other party, at any time.
Additionally, either party may by notice in writing immediately terminate this
Agreement in the event of a breach by the other party of its obligations under
this Agreement, which has not been cured (if curable) within 10 days of receipt
of written notice of such breach. In addition, in the event of a Cause (as
defined below), the Company will be entitled to terminate this Agreement
immediately and this Agreement and the engagement will be deemed effectively
terminated as of the time of delivery of such notice and the Company shall have
no obligation to pay any compensation during or in lieu of the notice period.
The term “Cause” means: (i) the Consultant engages in any act of dishonesty,
fraud, or misrepresentation, in his capacity as Consultant; (ii) the Consultant
engages in any intentional illegal conduct; (iii) the Consultant’s violation of
any law or regulation applicable to the Company’s business; or (iv) any
unauthorized use or disclosure by the Consultant of the Company’s confidential
information or trade secrets or any other breach of the provisions of Sections
4-6 hereto. For the avoidance of doubt, the undertakings in Sections 4-7 shall
remain in full force and effect after termination of the Agreement (for any
reason whatsoever

 

2. The Services. Services shall be provided by Consultant solely through Dr.
Stanley Hirsch, unless otherwise agreed by the Company in writing. Any provision
of Section 1 and 4-7 herein shall also apply to Dr. Stanley Hirsch mutatis
mutandis. Consultant agrees to provide the services further detailed in Exhibit
A attached hereto (the “Services”) and in the scope described therein, and shall
not deviate from such scope without the Company’s prior written approval. The
dates and places for performance of the Services shall be coordinated between
Consultant and the Company. Consultant shall utilize the highest professional
skill, diligence, ethics and care to ensure that the Services are performed to
the satisfaction of the Company and to provide the expertise required in
connection with such Services. Consultant shall furnish the Company with such
reports concerning his activities as the Company may request from time to time.
    3. Consideration; Expenses.

 

  3.1. As sole compensation for the Services the Company shall pay Consultant
the consideration stated in Exhibit A hereto (the “Fee”). The Fee constitutes
the full and final consideration for the Services hereunder, and Consultant
shall not be entitled to any additional consideration, of any form, for the
Services.

 

 

-2-

 



  3.2. The Fees due in respect of the Services provided in each calendar month
shall be payable by the 9th day of each calendar month with respect to the
Services provided during the preceding month. and Consultant will issue a valid
invoice and receipt immediately after a payment transfer by the Company.        
3.3. Consultant shall be entitled to reimbursement of expenses as specified in
Exhibit A.         3.4. Consultant acknowledges and agrees that as a service
provider to the Company, Consultant is not entitled to receive from the Company
any social benefits (including without limitation, paid vacation days, paid sick
leave, severance payments, pension funds, etc.). All tax consequences related to
any consideration or benefit provided to the Consultant pursuant to this
Agreement shall be borne by the Consultant and shall be subject to any tax
withholding required of the Company under applicable law (provided that Company
shall not withhold any amount, or reduce the amount withheld by it, as
applicable, in the event Consultant submits to the Company an exemption or
reduced withholding approval from the requisite tax authorities).

 

4. Confidentiality.

 

  4.1. Consultant agrees to keep confidential all information concerning the
Company’s business or its ideas, products, customers or services that could be
considered to be confidential or proprietary to the Company including without
limitation, all business, technical financial or other information created or
exchanged between the parties in the course of the Services being provided, and
any information belonging to or in the possession or control of the Company that
is of a confidential, proprietary or trade secret nature, and that is furnished
or disclosed to Consultant during the course of their dealings pursuant to this
Agreement (collectively, the “Confidential Information”). For the avoidance of
doubt, Confidential Information will remain the property of the Company and
Consultant will not acquire any rights to that Confidential Information even
after the Agreement expires or is terminated.         4.2. Consultant: (i) may
not use any Confidential Information for any purpose other than the performance
of its obligations under this agreement; (ii) may not disclose any Confidential
Information to any person except with the prior written consent of the Company
or in order to perform the obligations of Consultant under this Agreement; and
(iii) shall make every reasonable effort to prevent the unauthorized use or
disclosure of the Confidential Information.         4.3. Notwithstanding
anything in this Agreement to the contrary, the following shall not be
considered Confidential Information: (i) information that is in the possession
of or is published or is otherwise in the public domain or publicly available
prior to its receipt by Consultant; (ii) information that becomes part of the
public domain or publicly available through no fault of Consultant; (iii)
information that is required to be disclosed by any applicable law or
regulation; or (iv) information that is received by Consultant from a third
party with right to disclose such Confidential Information and without breach of
confidentiality obligations to Company.         4.4. Without prejudice to any
other rights or remedies which the Company may have, Consultant acknowledges and
agrees that in the event of breach of this Section, the Company shall, without
proof of special damage, be entitled to an injunction or other equitable remedy
for any threatened or actual breach of the provisions of this Section in
addition to any damages or other remedies to which Consultant may be entitled.  
      4.5. Upon the Company’s demand, Consultant shall return to the Company all
documents or materials or copies thereof containing any Confidential Information
and shall erase any electronic record thereof.

 

 

-3-

 



  4.6. For the purposes this Agreement, Confidential Information shall also
include any information as detailed above with respect to the Company’s Parent
Company, OWC Pharmaceutical Research Corp. (the “Parent Company”). The
Consultant hereby acknowledges that the Parent Company is a publicly traded
company. As such, it agrees not to use any Confidential Information in
connection with the purchase or sale of the securities of the Parent Company in
violation of United States or other applicable securities laws.

 

5. Inventions.

 

  5.1. “Inventions” means any and all inventions, improvements, designs,
concepts, techniques, methods, systems, processes, know how, computer software
programs, databases, mask works and trade secrets, whether or not patentable,
copyrightable or protectable as trade secrets; “Company Inventions” means any
Inventions that are made or conceived or first reduced to practice or created by
Consultant, whether alone or jointly with others, during or after the Term, and
which: (i) are developed using Confidential Information, trade secrets or
equipment of the Company, or (ii) result from work performed by Consultant for
the Company.         5.2. The Consultant undertakes to promptly disclose in
confidence to the Company all Company Inventions. The Company will be the
exclusive owner of all Company Inventions and any patents, trademarks,
copyrights and other intellectual property and ownership rights in connection
therewith. The Company Inventions will constitute “works made for hire,” and the
ownership of such Company Inventions will vest in the Company. Without
derogating from the above, Consultant hereby assigns and transfers to the
Company all right, title and interest that Consultant may now or hereafter have
in the Company Inventions and waives any moral rights with respect thereto.
Consultant acknowledges that the Fees include adequate consideration for the
above mentioned assignment and that Consultant shall not be due any
consideration, royalties or other form of payment aside from the Fees in
connection with such assignment (including without limitation under Section 134
of the Israeli Patent Law - 1967, to the extent applicable).         5.3.
Consultant will take all necessary action deemed expedient by the Company
(including, but not limited to, the execution, acknowledgment, delivery and
assistance in preparation of documents or the giving of testimony) as may
reasonably be requested by the Company, and provided that the Company duly
compensates Consultant therefore, to evidence, transfer, vest or confirm the
Company’s right, title and interest in the Company Inventions.         5.4. The
Consultant will not, during his engagement with the Company, improperly use or
disclose any proprietary information or trade secrets of any third party. The
Consultant agrees that the Consultant will not incorporate, or permit to be
incorporated, any Inventions which are not Company Inventions in any Company
Inventions without the Company’s prior written consent. If however, despite the
prohibition in the preceding sentence, the Consultant incorporates an Invention
that is not a Company Invention into a Company product, process or machine, then
without derogating from any remedies available to the Company in such case, the
Company shall be deemed to have been granted by the Consultant a nonexclusive,
royalty-free, irrevocable, perpetual, worldwide license (with rights to
sublicense through multiple tiers of sublicensees) to make, have made, modify,
use and sell such Invention.

 

 

-4-

 

6. Non-Competition; Non-Solicitation.

 

  6.1. In order to enable the Company to effectively protect its Confidential
Information, the Consultant undertakes that, so long as the Consultant is
engaged by the Company and for a period of twelve (12) months thereafter, the
Consultant will not, directly or indirectly, as owner, employee, agent, or in
any capacity whatsoever engage in, become financially interested in, be employed
by, render services to, or have any connection with any business or venture that
is engaged in cannabis based pharmaceuticals (a “Barred Entity”).
Notwithstanding the forgoing, (i) Consultant may engage in any manner with or by
a Barred Entity which has other activities aside from those related to cannabis
based pharmaceuticals in the event it is engaging such Barred Entity with
respect to such other activities, and (ii) may hold up to 5% of the issued
shares of any Barred Entity, provided Consultant has no active involvement
whatsoever, in any capacity, with the cannabis based pharmaceuticals activities
of such Barred Entity.         6.2. The Consultant agrees and undertakes that
during the period of the Consultant’s engagement with the Company and for a
period of twelve (12) months thereafter, the Consultant will not, directly or
indirectly, including personally or in any business in which Consultant is an
officer, director or shareholder, for any purpose or in any place solicit (i)
for employment any person employed by the Company (or retained by the Company as
a consultant, advisor or service provider) on the date of such termination or
during the preceding twelve months, and (ii) the business of any customer of the
Company for the purpose of offering services or products which compete with the
services or products supplied to such customer by the Company.

 

7. Independent Contractor. The Consultant acknowledges that Consultant is not an
employee of the Company, but rather a service provider, that Consultant was
offered the opportunity to serve as an employee of the Company and has expressly
insisted not to be so employed, but rather enter into this Agreement with the
Company as an independent contractor and the terms of this Agreement, including
the Fees, reflect such agreement between the parties. The Consultant hereby
undertakes to indemnify and hold harmless the Company for any liability, damage,
cost or expense (including, without limitation, legal and other reasonable
expenses) caused to the Company, in connection with or as a result of a
competent authority’s decision that the Consultant is or was, in fact, in spite
of the aforesaid, an employee of the Company. Without derogating from the above,
the parties hereby further agree that in the event that any competent court of
law and/or other authority shall rule, in spite of the explicit agreement
between the parties as aforesaid in the preamble and in this Section 7, that the
relations between the parties hereto are employer-employee relations (a
“Ruling”), then the following terms shall be in effect:

 

  7.1. The Consultant shall not be entitled to the consideration due and/or paid
to him under this Agreement, retroactive to the date upon which the Consultant
commenced the provision of Services to the Company. The Consultant shall instead
be entitled to receive a gross salary equal to 65% of the Fees (the “Reduced
Consideration”). It is hereby agreed by the parties that the Reduced
Consideration shall constitute fair and reasonable wages in the event of a
Ruling.         7.2. The parties shall settle their account, and the Consultant
shall immediately repay the Company any amounts paid to it beyond the amounts in
Section 7.1 above, together with interest and linkage differentials from the
date of actual payment to the Consultant to the date of repayment to the
Company.         7.3. In the event that the Company shall be required to pay any
amount or grant any right to any third party due to a Ruling, the Consultant
shall indemnify and hold the Company harmless against any amount that it shall
be required to pay to any such third party and/or against any other liability
which the Company shall be required to bear due to such Ruling. For the purposes
of this Section 7.3, the term “required” shall include without limitation any
amounts paid for the settlement of a claim against the Company in this context,
whether or not such claim has reached the courts.         7.4. The Company shall
be entitled to deduct any amounts due to the Company from the Consultant
hereunder from any amount which it is required to pay to the Consultant or any
third party, in accordance with or as a result of a Ruling, if any, or to set
off such amounts from any debt. Nothing in this Section 7.4 shall be construed
as releasing the Consultant from his obligation to repay any debts to the
Company, if Company does not so deduct, or if the amounts so deducted shall be
insufficient to cover the full amount due to the Company from the Consultant.

 

 

-5-

 



8. Representations. The parties represent and warrant to each other that the
execution and delivery of this Agreement and the fulfillment of the terms hereof
by them (i) will not constitute a default under or conflict with any agreement
or other instrument to which each is a party or by which each is bound; (ii)
will not result in a breach of any confidentiality undertaking to any third
party, and (iii) do not require the consent of any person or entity. Consultant
further represents and warrants that Consultant is not subject to any agreement
or other instrument which gives any rights to a third party in the Company
Inventions.     9. Miscellaneous. This Agreement constitutes the entire
understanding between the parties with respect to the matters referred to
herein. This Agreement shall be governed by the laws of the State of Israel,
excluding its conflict of law rules, and the courts of Tel-Aviv-Jaffa shall have
exclusive jurisdiction over the parties. This Agreement may not be assigned by
the Consultant without the Company’s prior written consent. The Company may
freely assign this Agreement. This Agreement may not be amended or modified,
except by the written consent of both parties hereto. No failure or delay on the
part of any party hereto in exercising any right, power or remedy hereunder
shall operate as a waiver thereof. Headings to Sections herein are for the
convenience of the parties only, and are not intended to be or to affect the
meaning or interpretation of this Agreement. In the event that any covenant,
condition or other provision contained in this Agreement is held to be invalid,
void or illegal by any court of competent jurisdiction, the same shall be deemed
severable from the remainder thereof, and shall in no way affect, impair or
invalidate any other covenant, condition or other provision therein contained.
All notices required to be delivered under this Agreement shall be effective
only if in writing and shall be deemed given when received by the party to whom
notice is required to be given and shall be delivered personally, by registered
mail, by fax or by means of electronic communication.

 

[Signature page follows]

 

 

-6-

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 



Consultant acknowledges that:

 

(1) prior to signing this Agreement, the Consultant read and fully understood
all the provisions of this Agreement and its Exhibits; (2) the Consultant’s
knowledge of the English language allows him/her to understand all of the terms
and conditions detailed in this Agreement and its Exhibits, and there is no
portion of this Agreement and its Exhibits which the Consultant did not
understand.

 

[ex10-22_001.jpg]





 

 



ONE WORLD CANNABIS LTD.   ZEAS TECHNOLGOY & SCIENCE MANAGEMENT LTD.       By:
Mordechai Bignitz /s/   By: Stanley Hirsch /s/ Title: CEO   Title: CEO and
founder

 

The undersigned agrees to be bound by the terms of Sections 4-7 of the
Agreement, as if it were the Consultant.

 

Dr. Stanley Hirsch /s/

 

 

-7-

 



Exhibit A

 

Services; Fees; Expenses

 

● Description of Services: The Consultant shall provide pharmaceutical and
operational management consulting services to the Company, and other related
services as may be requested by the Company from time to time:       The
Consultant may also provide such services to the Parent Company, upon request of
the Company (provided that the Company shall be required to pay all Fees).     ●
Scope of Services: The Consultant shall provide the Services in an average scope
to be agreed from time-to-time between the Consultant and the CEO of the
Company. For the avoidance of doubt, it is hereby agreed that the Consultant
shall not be entitled to any additional compensation with respect to additional
monthly work hours, unless such additional work hours were priorly approved in
writing by the Company, at its sole discretion.     ● Fee: The Consultant shall
be entitled to consideration, with respect to his Services to the Company within
the above specified scope, in the amount of 25,000 NIS per month, plus VAT, at
the standard rate, if applicable.     ● Expenses: Consultant shall be entitled
to reimbursement of expenses, based on the Company’s reimbursement policy, as
shall be amended from time to time, and in addition, to any expenses which have
been approved in advance and in writing by the CEO of the Company.

 

 

-8-

 





Corporate Advisory Consulting Agreement

 

This Services Agreement (this “Agreement”), is made as of this 24 day of July
2017 (the “Effective Date”), between OWC Pharmaceutical Research Corp., a
Delaware corporation, having its principal place of business located at 30
Shacham Street, PO Box 8324, Petach Tikva 4918103 Israel (the “Company”) and Mr.
Stanley Hirsch, a resident of the State of Israel with an address at 34 HaRav
Friedman Street, Tel Aviv 6230334 Israel (“Mr. Hirsch” or the “Chairman”). The
Company and the Chairman are sometimes referred to individually, as a “Party”
and collectively, as the “Parties.”

 

NOW, THEREFORE, in consideration of the premises and promises, warranties and
representations herein contained, it is agreed as follows:

 

1. Services: Mr. Hirsch shall provide services to the Company in the capacity as
Chairman of the Company’s Board of Directors (the “Services”), and provide such
time the services of the nature and in the scope set forth in Exhibit A hereto.

 

2. Consideration: In consideration for Services, the Company shall cause to be
granted to the Chairman options (the “Options”) to purchase a total of one
million five hundred thousand (1,500,000) shares of the Company’s common stock,
par value $0.0001 (the “Option Shares”), at an exercise price of $0.05 per
Option Share, pursuant to the Company’s 2016 ESOP plan as follows:

 

(i) Options exercisable to purchase 500,000 Option Shares, vesting immediately
upon the “Effective Date; 

 

(ii) Options exercisable to purchase 500,000 additional Option Shares, vesting
twelve (12) months from the Effective Date; and

 

(iii) Options exercisable to purchase 500,000 additional Option Shares, vesting.
on a quarterly basis from month 13 after the Effective Date].

 

The Options shall be granted to the Chairman under Section 102 of the Israeli
Income Tax Ordinance [New Version] 5721-1961, and the Company shall take all
actions necessary to qualify the grant of Options to the Chairman as a 102 grant
(including without limitation the engagement of a trustee, and submission of the
Company’s ESOP plan to the Israeli Tax Authority).

 

3. Representations and Warranties:

 

3.1. For purposes of this Agreement, Mr. Hirsch represents and warrants as
follows:

 

(i) Mr. Hirsch is aware that the Option Shares, when issued, will be fully-paid
and nonassessable shares of the Company’s common stock but said Option Shares,
when issued, will not have been registered under the Securities Act of 1933, as
amended (the “Act”) and, as a result, are not transferable under this Agreement
and applicable securities laws unless such shares are registered under the Act
or pursuant to an available exemption under Rule 144 or other rule or regulation
promulgated by the Securities and Exchange Commission (the “SEC”) under the Act;

 

(ii) Mr. Hirsch is aware that the Company is subject to reporting requirements
with the SEC under the Securities Exchange Act of 1934 (the “Exchange Act”), and
that in order for Mr. Hirsch to avail himself of the exemption to sell the
Option Shares under the Act all applicable legal requirements of the Act
pertaining to such sale must be complied with; and

 

(iii) Mr. Hirsch is an “accredited investor” as that term is defined in rule 501
of Regulation D promulgated by the SEC under the Act.

 

3.2. For purposes of this Agreement, the Company represents and warrants that
the Option Shares, when issued, will be fully-paid and non-assessable shares of
the Company’s common stock, free and clear of any liens, charges or other
restrictions aside from those specified in Section 5.1.(i) above and the
Company’s certificate of incorporation;

 

4. No Third-Party Rights: The Parties represent and warrant that they are
authorized to enter into this Agreement and that no third parties have any
interest in any of the Services contemplated hereby. The Company further
represents that all necessary approvals for this Agreement and the transactions
contemplated herein, including without limitation those of its shareholders and
requisite committees, have been attained.

 

 

-9-

 



5. Indemnification and Insurance: The Company shall promptly, and no later than
30 days following the Effective Date, enter into an indemnification agreement
with the Chairman in the standard form executed with other members of the
Company’s Board of Directors (and in the event no such standard form exists, in
a form that assures the Chairman the utmost protection allowed under applicable
law), and shall assure that the Chairman is covered by the Company’s D&O
insurance, such insurance to contain coverage amounts and other protective
provisions no less protective than those standard for similar companies in the
Company’s field of business. At the Chairman’s request, the Company shall
provide the Chairman copies of the applicable D&O insurance policies.

 

6. Governing Law/Arbitration: This Agreement shall be governed by and construed
in accordance with the laws of the State of New York. Any dispute arising under
or related to this Agreement or the construction or application of this
Agreement, any claim arising out of this Agreement or its breach, shall be
submitted to arbitration in New York County, State of New York, before one
arbitrator in accordance with the Commercial Arbitration Rules of the American
Arbitration Association, upon the written request of one Party after service of
that request on the other Party. The cost of arbitration shall be borne by the
losing Party as shall be determined by the arbitrator. The arbitrator is also
authorized to award reasonable attorney’s fees to the prevailing Party.

 

7. Entire Agreement: This Agreement contains the entire understanding of the
Parties on the subject matter hereof and cannot be altered or amended except by
an amendment duly executed by the Parties hereto. This Agreement shall be
binding upon and inure to the benefit of the successors, assigns and personal
representatives of the Parties.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement effective as
of the date first written above.

 

OWC Pharmaceutical Research Corp.     Stanley Hirsch         Name: /s/ Mordechai
Bignitz       /s/ Stanley Hirsch Title: Chief Executive Officer    

 

 

-10-



 

EXHIBIT A

 

DESCRIPTION OF ADDITIONAL SERVICES OF CONSULTANT

 

The Consultant agrees, to the extent reasonably required in the conduct of its
business with the Company, to place at the disposal of the Company its judgment
and experience and to provide business development services to the Company
including, but not limited, to, the following:

 

(i) review the Company’s financial requirements;

(ii) analyze and assess alternatives for the Company’s financial requirements;

(iii) provide introductions to professional analysts and money managers;

(iv) assist the Company in financing arrangement to be determined and governed
by separate and distinct financing agreements;

(v) assist the Company in developing and maintaining relationships with media,
IR and related professionals for the furtherance of the Company’s business.

 

Scope of Services: as to be determined between the CEO and the Chairman from
time-to-time.

 

 

 

 

 